DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after final amendment filed 1/12/2021 has been entered and fully considered. The amendment incorporates the allowable limitations from claims 3 and 4 into independent form while using “and/or”. Claims 3 and 4 are kept in dependent form to specifically require the fusing agent and detailing agent due to the “and/or” of the parent claim. The examiner notes that depending claims 3 and 4 currently depend from canceled claim 2 but corrects the issue by examiner amendment below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 3 line 1, “according to claim 2” is changed to --according to claim 1--
	In claim 4 line 1, “according to claim 2” is changed to --according to claim 1--
Allowable Subject Matter
Claims 1, 3-14, and 16-22 are allowed.
	The examiner was unable to find prior art teaching the system that incorporates a controller that is configured (programmed) to vary the amount of using agent/detailing 
Upon review of the references, the examiner notes that the DE PENA reference teaches varying the amount of modifier and coalescing agent based upon a pattern. The reference does not expressly teach generating the particular print data in which the variation of material is random or smoothly changed over the region. Accordingly, the method of generating print data in which a second region creates the claimed variation of fusing/detailing agents is allowable. In addition, the claims incorporating a controller that is configured to generate that particular type of data is also allowed. 
The examiner also determined the subject matter of claim 8 is directed to an abstract idea of the generation of data. However, the particularity and application of the second region of the print data is considered a significant additional element that limits the generated data to a particular practical application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712